DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to the RCE filed on 10/26/2022.
Claim 11 has been cancelled.
Claims 1 and 13 have been amended.
Claims 21 and 22 have been added.
Claims 1-3, 5-10, and 13-22 are pending and have been examined.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims recite a system (claim 1) and method (claim 13) and thus fall within the four statutory categories of patentable subject matter. 
Step 2A prong 1: The claim limitations, considered both individually and as an ordered combination, are directed to certain methods of organizing human activities in the form of commercial or legal interactions including agreements in the form of contracts and sales activities or behaviors. The claims provide a manner for passengers who do not use up all their allotted baggage weight to sell the extra weight to other passengers and inform the airline of the changes.
The following claim limitations, when considered both individually and as an ordered combination, are merely descriptive of abstract concepts:
the first user registers on the basis of a first ticket for which a flight checked baggage is allowed up to a first weight, through a transaction entity, sale information for selling a flight checked baggage capacity or quantity of a second weight or points corresponding thereto less than the first weight; the second user registers, on the basis of a second ticket for which a flight checked baggage is allowed up to a third weight, through the transaction entity, purchase information for purchasing a flight checked baggage capacity or quantity of a weight exceeding the third weight or a required weight or points corresponding thereto; the transaction entity is configured to: authenticate, before accepting the registering of the first user and the registering of the second user, the first ticket and the second ticket based on seller information included in the first ticket and purchasers information included in the second ticket; transmit, after completion of the authenticating, a first notification of the sale information to the second user and a second notification of the purchase information to the first user; perform a transaction between the first user and the second user by transferring reward information from the second user to the first user; after completion of the transaction, transmit information of the transaction to an airline, and transmit the information of the transaction to the first user and the second user; the first user and the second user are configured to acquire, from the airline, by using the received information,  authentication for the changed flight checked baggage capacities, during checking in processes of baggage; and  the first ticket and second ticket have the same flight number, the same departure airport, the same moving route, the same boarding date, and the same boarding time  (claim 1) 
registering, by the first user, on the basis of a first ticket for which a flight checked baggage is allowed up to a first weight, through the transaction entity, sale information for selling a flight checked baggage capacity or quantity of a second weight or points corresponding thereto less than the first weight; registering, by the second user, on the basis of a second ticket for which a flight checked baggage is allowed up to a third weight, by the second user, through the transaction entity, purchase information for purchasing a flight checked baggage capacity or quantity of a weight exceeding the third weight or a required weight or points corresponding thereto; authenticate, by the transaction entity, before accepting the registering by the first user and the registering by the second user, the first ticket and the second ticket based on seller information included in the first ticket and purchaser information included in the second ticket; transmitting, by the transaction entity, after a completion of the authenticating, a first notification of the sale information to the second user, and a second notification of the purchase information to the first user; performing, by the transaction entity, a transaction between the first user and the second user, by transferring reward information from the second user to the first user, after completion of the transaction, transmitting, by the transaction entity, the information of the transaction to the to an airline, and transmitting, by the transaction entity, the information of the transaction to the first user and the second user; acquiring by the first user and the second user, from the airline, by using the received information, authentication for changed flight baggage capacities, during checking-in processes of baggage, wherein the first ticket and the second ticket have the same flight number, the same departure airport, the same moving route, the same boarding date, and the same boarding time (claim 13)
Further, when considered individually and as an ordered combination, the following dependent claim limitations are considered as merely descriptive of abstract concepts: 
wherein each of the first weight and the third weight is a maximum flight checked baggage allowance or corresponding points thereto that is related to a takeoff and landing weight and an allowed cabin load (ACL) for each corresponding aircraft (claim 2) wherein the second weight is a remaining capacity or quantity or points corresponding thereto, which is obtained by subtracting the flight checked baggage capacity or quantity to be used by the second user or points corresponding thereto from the first weight (claim 3) wherein each of the first ticket and second ticket includes departure date information and departure time information, and  the first user registers the flight checked baggage capacity or quantity of the second weight or points corresponding thereto at the transaction entity, at least prior to check- in/boarding (claim 5)  wherein the second user purchases at least a portion of the flight checked baggage capacity or quantity of the second weight registered or points corresponding thereto as a predetermined reward (claim 6) wherein all or at least some of the flight checked baggage capacity or quantity of the second weight or points corresponding thereto, which is registered at the transaction entity, are sold by an auction method (claim 7) wherein when the sale information is registered at the transaction entity, a purchase entity is configured to purchase the flight checked baggage capacity or quantity of the second weight or points corresponding thereto through a plurality of second users in an auction method (claim 8) wherein when the purchase information is registered at the transaction entity, the transaction entity is configured to sell a flight checked baggage capacity or quantity of a weight exceeding the third weight or a required weight or points corresponding thereto through a plurality of first users in an auction manner (claim 9) wherein when the sale information is registered in the transaction entity, the transaction entity is configured so that the flight checked baggage capacity or quantity of a weight exceeding a third weight or a required weight or points corresponding thereto is purchased through a plurality of second users in an auction method (claim 10); deducting a predetermined fee for one selected from cash, securities, and cryptocurrency, when the first user and the second user complete transaction of capacity or quantity or points corresponding thereto through the transaction system (claim 14) by the first user, paying a predetermined fee for one selected from cash, securities, and cryptocurrencies to the transaction entity, in order to register the sale information (claim 15) by the second user, paying a predetermined fee for one selected from cash, securities, and cryptocurrencies to the transaction entity in order to register the purchase information (claim 16) by the first user, paying a predetermined fee for one selected from cash, securities, and cryptocurrencies to an airline, in order to register the sale information (claim 17) by the second user, paying a predetermined fee for one selected from cash, securities, and cryptocurrencies to an airline, in order to register the purchase information (claim 18) by the first user, watching a predetermined type of video, screen, or phrase on the transaction entity, in order to register the sale information (claim 19) by the second user or the first user, paying a predetermined fee for one selected from cash, securities, and cryptocurrency to an airline, when the transaction is completed after registering the purchase information or the sale information (claim 20); after completion of the transaction, transmit the information of the transaction to the airline, and transmit the information of the transaction to the first user and the second user; the first user and the second user are configured to acquire, from the airline, the authentication for the changed flight checked baggage capacities, during checking-in processes of baggage (claim 21); wherein the transmitting of the information of the transaction to the first user and the second user comprises: transmitting, by the transaction entity, the information of the transaction to the first user and the second user; and wherein the acquiring the authentication comprises: acquiring, by the first user and the second user, from the airline, using information received from the transaction entity, the authentication for the changed flight checked baggage capacities, during the checking-in processes of baggage (claim 22);
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional elements of a first mobile phone, second mobile phone, transaction server, wireless communication network, airline server, plurality of second mobile phones (claims 8/10), plurality of first mobile phones (claim 9), purchase server (claim 8), sending message by email (claims 21, 22). The computing elements including the first mobile phone, second mobile phone, plurality of first mobile phones, plurality of second mobile phones, transaction server, airline server, wireless communication network, and purchase server are recited at a high level of generality and merely act as a tool to implement the abstract idea using generic computing components (See paragraphs [0022], [0023].) (See MPEP 2106.04(d) and subsequently 2106.05(f)) Further, the additional elements merely create a general link to a computing environment (See MPEP 2106.04(d) and subsequently 2106.05(h)). The computing devices act as little more than a means to send and receive data between the parties involved in the transaction.  Further, the transfer of information between the parties occurring by way of email is at best tangentially related to the invention and provides little more than necessary data outputting and thus is insignificant extra solution activity (See MPEP 2106.04(d) and subsequently 2016.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above regarding practical application, the additional elements do no more than use generic computing components as a tool to implement the abstract idea and provide a general link to a computing environment. 
The use of generic computing devices to send and receive information is well-understood, routine, and conventional at the time of the invention (See MPEP 2106.05(d) II “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network));
Further, transmitting information between electronic devices by way of email is well-understood, routine, and conventional at the time of the invention. (See https://www.makeuseof.com/tag/odd-story-email-became-damn-popular/ - popularity of email – communication medium as ubiquitous as the telephone – Hotmail had over 8.5 million users in 1997 – 2013; https://www.theguardian.com/technology/2002/mar/13/internetnews - 2001 email celebrates 30th anniversary with virtually every business in the developed world signed on – 2002; https://www.pewresearch.org/internet/2011/08/09/search-and-email-still-top-the-list-of-most-popular-online-activities/ - email still tops list of most popular online activities- 70% of all Americans use in email in 2002 – 2011; https://www.entrepreneur.com/article/272780 - email common in the business world in early 90’s – 2016; https://community.aiim.org/blogs/lisa-ricciuti/2015/02/05/the-many-uses-of-email - email is still popular and has become as necessary as a phone number or mailing address – 2015)
As a result the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-5, 7-10, 12-14, 16, 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergunes (WO 2018/125000) in view of Jones et al (US 2008/0270300) in view of Hurley et al (US 2011/0231212)

As per claims 1 and 13:

	Ergunes teaches A flight checked baggage transaction system, comprising (page 2 L23-29): a transaction server (pages 2-7; Fig 1; element 5 – platform); a first {device} (pages 1-7; Fig 1; element 4, mobile applications / websites accessed by user - seller) a second {device} (pages 1-7; (pages 1-7; Fig 1; element 4, mobile applications / websites accessed by user - buyer) 

Examiner’s Comment:  The {…} indicate a modification to the claim language to show what is expressly taught by Ergunes. While Ergunes is clearly using some type of electronic device to access the information (i.e. mobile applications/websites) it is not expressly stated that such device is a mobile phone. The electronic devices being mobile phones will be addressed below by Jones.

 the transaction server, the first {device}, and the second {device} are connected through {…} communication network  (pages 1-7; (pages 1-7; Fig 1; element 4, 5,  mobile applications / websites accessed by user - buyer) 

Examiner’s Comment:  The {…} indicate a modification to the claim language to show what is expressly taught by Ergunes. It is clear the users mentioned in Ergunes are using a communication network in order to access and use mobile applications and websites. Egunes does not expressly state that the communication are performed wirelessly. Such limitations regarding communication occurring wirelessly will be addressed below by Jones.

the first {device} is configured to register, on the basis of a first {travel information including PNR} for which a flight checked baggage is allowed up to a first weight, through the {…} communication network, to the transaction server, sale information for selling a flight checked baggage capacity or quantity of a second weight or points corresponding thereto less than the first weight (Pages 1-7; Passengers by way of mobile applications or webpages can enter travel information, unused baggage allowance amounts or required baggage amounts, and identity verification information are entered into the data platform. The passengers can provide an advertisement to the platform and passengers traveling on the same route are matched according to unused baggage allowance and the amount of baggage needed. Passengers can communicate through the platform and implement payment and contract transactions. Travel credentials and data is confirmed for membership. Entry of passenger data such as travel details, amount of unused baggage allowance(3), PNR ("Passenger Name Record") number etc. to the platform(5) by passengers whose membership process is completed. For example: On a journey with a 10 kg baggage allowance(l), a passenger who has used 4 kg of the baggage allowance(l) may give announcement (8) to the platform(5) for the remaining 6 kg. Passenger who reached to platform(5) through the mobile application or website can enter the passenger data such as travel details, amount of unused baggage allowance(3), PNR ("Passenger Name Record") number etc. to the platform(5) Platform(5) confirm the said passenger data through the communication tools(4).
 Examiner’s comment: The device used to register and sell unused baggage weight is considered the first mobile phone. Further, the {…} indicate a modification to the claim language to show what is expressly taught by Ergunes. While Ergunes does not expressly teach tying the travel information specifically to the ticket it does teach verifying the user’s PNR. PNR’s contain ticket information as evidenced below by “Hurley”. Thus by verifying and matching the travel information by way of PNR the system of Ergunes is in fact using ticket information. The content of the PNR specifically containing the ticket information will be addressed below.

the second {device} is configured to register, on the basis of a second {travel information including PNR} for which a flight checked baggage is allowed up to a third weight, by the second {device}, through the {…} communication network, to the transaction server, purchase information for purchasing a flight checked baggage capacity or quantity of a weight exceeding the third weight or a required weight or points corresponding thereto (Fig 1; Pages 1-7; Passengers by way of mobile applications or webpages can enter travel information, unused baggage allowance amounts or required allowance amounts, and identity verification information into the data platform. The passengers can provide an advertisement to the platform and passengers traveling on the same route are matched according to unused baggage allowance and the amount of baggage needed. Passengers can communicate through the platform and implement payment and contract transactions. Travel credentials and data is confirmed for membership. Entry of passenger data such as travel information, amount of unused baggage allowance(3), PNR ("Passenger Name Record") number etc. to the platform(5) by passengers who has excess baggage(7); After confirmation of the passenger data(6); finding the related announcement^) by passengers who has excess baggage(7); Passenger who have prepared 15 kg baggage for the above-mentioned journey reach platform(5) through mobile application or web site. Passenger with unsed baggage allowance(7); enter the data such as travel information, amount of unused baggage allowance(3), PNR ("Passenger Name Record") number etc. to the platform(5). Thus, platform(5); ensures that related announcement is seen by concerned passenger by matching the travel information, the excess baggage(7) and the unused baggage allowance(3) amounts) .

Examiner’s comment: Device accessed by purchasing passenger is considered as second mobile phone.

the transaction server configured to: authenticate, before accepting the registering by the first {device} and the registering  by the second {device}, the first {travel information including PNR} and the second {travel information including PNR} based on seller information included in the first {travel information including PNR} information and purchaser information included in the second {travel information including PNR}; (Fig 1; Pages 1-7; Passengers by way of mobile applications or webpages can enter travel information, unused baggage allowance amounts or required baggage amount, and identity verification information into the data platform. Entry of passenger data such as travel details, amount of unused baggage allowance(3), PNR ("Passenger Name Record") number etc. to the platform(5) by passengers whose membership process is completed. Entry of passenger data such as travel information, amount of unused baggage allowance(3), PNR ("Passenger Name Record") number etc. to the platform(5) by passengers who has excess baggage(7); After confirmation of the passenger data(6); finding the related announcement by passengers who has excess baggage(7); The passengers can provide an advertisement to the platform and passengers traveling on the same route are matched according to unused baggage allowance and the amount of baggage needed. Passengers can communicate through the platform and implement payment and contract transactions. Passenger who have prepared 15 kg baggage for the above-mentioned journey reach platform(5) through mobile application or web site. Passenger with unsed baggage allowance(7); enter the data such as travel information, amount of unused baggage allowance(3), PNR ("Passenger Name Record") number etc. to the platform(5). Thus, platform(5); ensures that related announcement^) is seen by concerned passenger by matching the travel information, the excess baggage(7) and the unused baggage allowance(3) amounts. After travel and credentials entered as data are confirmed, membership are accepted.) transmit after a completion of the authenticating, a first notification of the sale information to the second {device} and a second notification of the purchase information to the first {device} (Fig 1; pages 1-7; After confirmation of the passenger data(6); automatic or manual creation of an announcement for the sharing of unused baggage allowance(3); Communication of the passengers who has excess baggage(7), by selection the appropriate announcement, with passenger who is owner of said announcement through the contact channel (4).)  perform a transaction between the first {device} and the second {device}, by transferring reward information {…} from the second {device} to the first {device} (pages 1-7; Fig 1; The passengers who communicate on implement payment and contract transactions safely through the platform. If an agreement is arranged after said negotiating, confirmation of the contract (l0) prepared by the platform(5) to both (or more) passengers; Organizing the payment transactions of sharing baggage allowance(l) under the platform(5) control; When it is confirmed that the right of baggage allowance has been shared; the safe pending payment is sent to the account of the person who allows using his/her baggage allowance. 

Examiner’s Comment: The {…} shows a modification to the claim language to show what is expressly taught by Ergunes. The limitation regarding confirmation information will be addressed below by Jones.

 and the first {travel information including PNR} and the second {travel information including PNR} have the same flight number, the same departure airport, the same moving route, the same boarding date, and the same boarding time (pages 1-7; Passengers travelling on the same route are matched according to the unused baggage allowance and the amount of baggage needed. Considering the above example; the passenger who has 5 kg excess baggage allowance(7) gives his/her all excess baggage allowance(7) to the passenger with 6 kg unused baggage allowance(3). Thus, both passengers are allowed to check in(l 1) with permitted luggage allowance(l). – If the users are on the same route and checking into the same transportation, including air, it would be inherent for the tickets to include the same information.)
The combination does not expressly teach the devices being mobile phones, communication network being wireless, and providing a confirmation by email. 
Jones teaches {the devices are} mobile phones  (paragraph [0058] Mobile device 104 may be a mobile telephone, a personal digital assistant (e.g., a Blackberry.RTM.), a portable computer, or any other digital device able to perform wireless data communication with transfer server 102 or with another mobile device 104.) {transmitting  information} via a wireless communication network  (paragraph [0058] Communication network 106 may be a cellular communication network, a satellite communication network, the Internet, or any other means of wireless communication between transfer server 102 and mobile device 104, and between different mobile devices 104.) and transmit, through the wireless communication network, the information of the transaction to the first mobile phone and the second mobile phone (paragraphs [0090], [0096], [0097], At step S3010, Mobile Device B belonging to Person B receives transaction information transmitted from Mobile Device A belonging to Person A. The transaction information may include any combination of the following: an amount to be transferred; a payee or recipient name (e.g., Person A's name); information identifying a financial transaction account into which the amount is to be transferred (e.g., an account number); an access code for accessing the financial transaction account; an account-holder name of the financial transaction account; and contact information for providing a transfer confirmation (e.g., a call number for Mobile Device A, an email address, and the like). Preferably, the transaction information includes at least the amount to be transferred and the information for identifying the financial transaction account that is to receive the transferred amount. For example, the transfer confirmation may be a text message to Mobile Device A and/or an email message transmitted according to contact information provided by Person A in the transaction information. Optionally, at step S3038, a transfer confirmation also is transmitted to Person B. For example, the transfer confirmation may be a text message to Mobile Device B and/or an email message transmitted to a pre-set email address, which is automatically included in the funds-transfer request by the funds-transfer application stored in Mobile Device B.) the first mobile phone and second mobile phone are configured to acquire {authentication} ((paragraphs [0090], [0096], [0097], At step S3010, Mobile Device B belonging to Person B receives transaction information transmitted from Mobile Device A belonging to Person A. The transaction information may include any combination of the following: an amount to be transferred; a payee or recipient name (e.g., Person A's name); information identifying a financial transaction account into which the amount is to be transferred (e.g., an account number); an access code for accessing the financial transaction account; an account-holder name of the financial transaction account; and contact information for providing a transfer confirmation (e.g., a call number for Mobile Device A, an email address, and the like). Preferably, the transaction information includes at least the amount to be transferred and the information for identifying the financial transaction account that is to receive the transferred amount. For example, the transfer confirmation may be a text message to Mobile Device A and/or an email message transmitted according to contact information provided by Person A in the transaction information. Optionally, at step S3038, a transfer confirmation also is transmitted to Person B. For example, the transfer confirmation may be a text message to Mobile Device B and/or an email message transmitted to a pre-set email address, which is automatically included in the funds-transfer request by the funds-transfer application stored in Mobile Device B.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include mobile phones, wireless communication, and providing confirmation by email as taught by Jones in order to enable a person to transfer funds directly to another person that does not require the use of cash, a check, a card, or a fob-type device (paragraph [0014]). Further, the use of mobile phones, wireless communication, and confirmation emails are the use of known techniques used to improve similar devices/methods in the same way.
Egunes teaches registering passenger PNRs. The combination does not expressly teach informing the airline of a completed transaction for increased baggage allowance and it is not expressly clear from Ergunes that ticket information is included in most PNR’s. 
Hurley teaches {PNR’s containing various travel information including} ticket {information} (paragraph [0213] , [0214], and Table 1; The PNR 200 contains segments of code 203, each holding details relating to the trip, e.g., the name of the passenger, a title, a reservation code, an identification of the flight and additional details relating to the purchase of the flight, for example, the e-ticket details (e-ticket number, a coupon for each sector of the trip, the vendor's details, the purchaser's details and the transaction details, etc.) per Table 1 PNR includes ticketing information including a ticket number) after a completion of the transaction, transmit information of the transaction to an airline server, (paragraph [0209] In step 116, the kiosk 10 transmits a confirmatory message to the RCS 68, via the internet 61, to update the passenger's reservation with his/her new baggage allowance following the payment of the excess baggage fees. In response, the RCS 68 updates the passenger's reservation on the airline's reservation system, via the internet, by transmitting a command to update the PNR with the new baggage allowance (step 117). In step 118, the RCS 68 looks up the web address for the relevant departure control system (DCS) that is responsible for the management of the passenger's flight. The DCS is contacted and a command is transmitted to update the passenger's reservation details on the DCS, to confirm that the passenger is "checked in" and that any necessary excess baggage fees have been paid (step 119). This may involve accessing a seat map for the flight, selecting a reserved seat on the flight and changing its status to "unavailable". In step 120, acknowledgements are received from the airline's reservation system and from the DCS confirming that the respective passenger records have been updated. Messages may also be sent back and forth to a computerized ticketing system handling the e-ticket, to change the status of the ticket (or coupon for the sector) on that system.) {providing} from the airline server, by using the information received through the wireless communication network, authentication for changed flight baggage capacities, during checking-in processes of baggages (paragraph [0259] he RCS 68 may update the passenger's reservation on the airline's reservation system, via the internet, by transmitting a command to update the PNR with the new baggage allowance. The DCS is also contacted and a command is transmitted to update the passenger's reservation details on the DCS, to confirm that any necessary excess baggage fees have been paid and to generate baggage tag identification numbers for the baggage. Where necessary, a record of an extra bag may be added to the passenger's reservation details. A message is then transmitted from the RCS 68, via the internet 61, to the kiosk 10 to generate a baggage tag for each bag, and a receipt is printed for the passenger. The receipt includes details of the archive number(s) for the recorded weight(s) stored on the archive 43. A baggage tag or tags is/are attached to the baggage (which may comprise one or more bags, or indeed other items such as sports equipment or bulky items), the baggage is left at the baggage drop area 9 and the passenger proceeds to security and the air-side facilities of the departure terminal. The {…} indicate a modification to the claim language to show what is taught by Hurley. Limitations regarding acquiring authentication on the users phone is addressed below.)

Examiner’s Comment: Hurley does not expressly teach providing the authentication to the phones of the users. Instead, Hurley teaches providing the authentication at a kiosk display screen.
 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include notifying the airline of weight increases in order to make sure the overall flight weight allowance has not been exceeded. Further, notifying the airline of the weight increase is the use of a known method used to improve similar methods/devices in the same way. Additionally, with regard to acquiring authentication using the mobile phone of the user, Hurley teaches acquiring such authentication as a kiosk device as opposed to a mobile phone of the users. Using the phone devices of the users as opposed to the kiosk is a simple substitution of one known computing device (kiosk) for another (mobile phone – per Jones above) to obtain predictable results.


Ergunes, Jones, and Hurley teach the limitations of claim 1. As per claim 2:

Ergunes teaches wherein each of the first weight and the third weight is a maximum flight checked baggage allowance or corresponding points thereto that is related to a takeoff and landing weight and an allowed cabin load (ACL) for each corresponding aircraft (page 1 In commercial transport, mostly airline companies; (standard) baggage allowance is defined for each passenger. The mentioned baggage allowance is usually measured in weight. In other words; in the cargo section of the transportation vehicle, each passenger is permitted to carry baggage at a certain weight. Baggage allowance which is set by the commercial transport companies)

Ergunes, Jones, and Hurley teach the limitations of claim 2. As per claim 3:

Ergunes teaches wherein the second weight is a remaining capacity or quantity or points corresponding thereto, which is obtained by subtracting the flight checked baggage capacity or quantity to be used by the second {device} or points corresponding thereto from the first weight  (Page 6, 7; On a journey with a 10 kg baggage allowance(l), a passenger who has used 4 kg of the baggage allowance(l) may give announcement^) to the platform(5) for the remaining 6 kg.)
Jones teaches {the devices are} mobile phones  (paragraph [0058] Mobile device 104 may be a mobile telephone, a personal digital assistant (e.g., a Blackberry.RTM.), a portable computer, or any other digital device able to perform wireless data communication with transfer server 102 or with another mobile device 104.) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include mobile phones, wireless communication, and providing confirmation by email as taught by Jones in order to enable a person to transfer funds directly to another person that does not require the use of cash, a check, a card, or a fob-type device (paragraph [0014]). Further, the use of mobile phones, wireless communication, and confirmation emails are the use of known techniques used to improve similar devices/methods in the same way.

Ergunes, Jones, and Hurley the limitations of claim 1. As per claim 5:

Ergunes teaches and the first {device}  is configured to register the flight checked baggage capacity or quantity of the second weight or points corresponding thereto at the transaction server, at least prior to check- in/boarding  (pages 5-7; The sample usage of the sharing baggage allowance(l) platform(5) is as below: Exemplary; On a journey with a 10 kg baggage allowance(l), a passenger who has used 4 kg of the baggage allowance(l) may give announcement^) to the platform(5) for the remaining 6 kg. Passenger who reached to platfrom(5) throuh the mobile application or website can enter the passenger data such as travel details, amount of unused baggage allowance(3), PNR ("Passenger Name Record") number etc. to the platform(5) Platform(5) confirm the said passenger data through the divers communication tools(4). After the confirmation process, the mentioned announcement^) of unused 6 kg. baggage allowance(3) is published on platform(5) communication tool(4).)
While Ergunes teaches verifying information in a PNR it does not expressly discuss what information is included in a PNR. 
Hurley further teaches wherein each of the first ticket and the second ticket includes departure date information and departure time information (paragraph [0213] , [0214], [0218] and Table 1; In row (b) of FIG. 11, the segments of code 205 in the individual PNRs 200 that relate to the immediate flight are shown shaded. For example, the first shaded segment 205 of the first PNR 200 may be a data field providing the outbound flight details (flight number, date of flight, class of seat, three digit departure and arrival airport codes, passenger status, departure time, arrival time, etc.) of a first sector and the next unshaded segment 206 may be a data field providing the return flight details or some other item of information that the DCS 212 does not require to process the passenger through check in and departure.)
Jones teaches {the devices are} mobile phones  (paragraph [0058] Mobile device 104 may be a mobile telephone, a personal digital assistant (e.g., a Blackberry.RTM.), a portable computer, or any other digital device able to perform wireless data communication with transfer server 102 or with another mobile device 104.) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include mobile phones, wireless communication, and providing confirmation by email as taught by Jones in order to enable a person to transfer funds directly to another person that does not require the use of cash, a check, a card, or a fob-type device (paragraph [0014]). Further, the use of mobile phones, wireless communication, and confirmation emails are the use of known techniques used to improve similar devices/methods in the same way.

Ergunes, Jones, and Hurley teach the limitations of claim 1. As per claim 7:

Ergunes teaches wherein all or at least some of the flight checked baggage capacity or quantity of the second weight or points corresponding thereto, which is registered at the transaction server, are sold by an auction method (page 3; In order to avoid exploitation of fees and needs, bidding is provided on platform control (within defined limits).)

Ergunes, Jones, and Hurley teach the limitations of claim 1. As per claim 8:

Ergunes teaches wherein when the sale information is registered at the transaction server, a purchase server is configured to purchase the flight checked baggage capacity or quantity of the second weight or points corresponding thereto through a plurality of second {devices}  in an auction method (pages 3-7; In order to avoid exploitation of fees and needs, bidding is provided on platform control (within defined limits))
Jones teaches {the devices are} mobile phones  (paragraph [0058] Mobile device 104 may be a mobile telephone, a personal digital assistant (e.g., a Blackberry.RTM.), a portable computer, or any other digital device able to perform wireless data communication with transfer server 102 or with another mobile device 104.) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include mobile phones, wireless communication, and providing confirmation by email as taught by Jones in order to enable a person to transfer funds directly to another person that does not require the use of cash, a check, a card, or a fob-type device (paragraph [0014]). Further, the use of mobile phones, wireless communication, and confirmation emails are the use of known techniques used to improve similar devices/methods in the same way.


Ergunes, Jones, and Hurley teach the limitations of claim 1. As per claim 9:

Ergunes teaches wherein when the purchase information is registered at the transaction server, the transaction server is configured to sell a flight checked baggage capacity or quantity of a weight exceeding the third weight or a required weight or points corresponding thereto through a plurality of first {devices} in an auction manner (pages 3-7; In order to avoid exploitation of fees and needs, bidding is provided on platform control (within defined limits))
Jones teaches {the devices are} mobile phones  (paragraph [0058] Mobile device 104 may be a mobile telephone, a personal digital assistant (e.g., a Blackberry.RTM.), a portable computer, or any other digital device able to perform wireless data communication with transfer server 102 or with another mobile device 104.) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include mobile phones, wireless communication, and providing confirmation by email as taught by Jones in order to enable a person to transfer funds directly to another person that does not require the use of cash, a check, a card, or a fob-type device (paragraph [0014]). Further, the use of mobile phones, wireless communication, and confirmation emails are the use of known techniques used to improve similar devices/methods in the same way.


Ergunes, Jones, and Hurley teach the limitations of claim 1. As per claim 10:

Ergunes teaches wherein when the sale information is registered in the transaction server, the transaction server is configured so that the flight checked baggage capacity or quantity of a weight exceeding a third weight or a required weight or points corresponding thereto is purchased through a plurality of second {devices} in an auction method (pages 3-7; In order to avoid exploitation of fees and needs, bidding is provided on platform control (within defined limits))
	Jones teaches {the devices are} mobile phones  (paragraph [0058] Mobile device 104 may be a mobile telephone, a personal digital assistant (e.g., a Blackberry.RTM.), a portable computer, or any other digital device able to perform wireless data communication with transfer server 102 or with another mobile device 104.) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include mobile phones, wireless communication, and providing confirmation by email as taught by Jones in order to enable a person to transfer funds directly to another person that does not require the use of cash, a check, a card, or a fob-type device (paragraph [0014]). Further, the use of mobile phones, wireless communication, and confirmation emails are the use of known techniques used to improve similar devices/methods in the same way.

Ergunes, Jones, and Hurley teach the limitations of claim 13. As per claim 14:

Ergunes teaches deducting a predetermined fee for one selected from cash, securities, and cryptocurrency, when the first {device} and second {device} complete transaction of capacity or quantity or points corresponding thereto through the transaction system pages (1-7; A payment is made in fulfillment or the agreement to purchase unused baggage allowance through the platform.)
Jones teaches {the devices are} mobile phones  (paragraph [0058] Mobile device 104 may be a mobile telephone, a personal digital assistant (e.g., a Blackberry.RTM.), a portable computer, or any other digital device able to perform wireless data communication with transfer server 102 or with another mobile device 104.) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include mobile phones, wireless communication, and providing confirmation by email as taught by Jones in order to enable a person to transfer funds directly to another person that does not require the use of cash, a check, a card, or a fob-type device (paragraph [0014]). Further, the use of mobile phones, wireless communication, and confirmation emails are the use of known techniques used to improve similar devices/methods in the same way.


Ergunes, Jones, and Hurley teach the limitations of claim 13. As per claim 16:

Ergunes further teaches further comprising: by the second {device}, paying a predetermined fee for one selected from cash, securities, and cryptocurrencies to the transaction server, in order to register the purchase information (1-7; A payment is made in fulfillment or the agreement to purchase unused baggage allowance through the platform.)
Jones teaches {the devices are} mobile phones  (paragraph [0058] Mobile device 104 may be a mobile telephone, a personal digital assistant (e.g., a Blackberry.RTM.), a portable computer, or any other digital device able to perform wireless data communication with transfer server 102 or with another mobile device 104.) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include mobile phones, wireless communication, and providing confirmation by email as taught by Jones in order to enable a person to transfer funds directly to another person that does not require the use of cash, a check, a card, or a fob-type device (paragraph [0014]). Further, the use of mobile phones, wireless communication, and confirmation emails are the use of known techniques used to improve similar devices/methods in the same way.


Ergunes, Jones, and Hurley teach the limitations of claim 13. As per claim 19:

Ergunes teaches by the first {device}, watching a predetermined type of video, screen, or phrase on the transaction server, in order to register the sale information (pages 1-7; A user using mobile applications to input and use the platform would under broadest reasonable interpretation have to view a predetermined screen on the platform.)
Jones teaches {the devices are} mobile phones  (paragraph [0058] Mobile device 104 may be a mobile telephone, a personal digital assistant (e.g., a Blackberry.RTM.), a portable computer, or any other digital device able to perform wireless data communication with transfer server 102 or with another mobile device 104.) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include mobile phones, wireless communication, and providing confirmation by email as taught by Jones in order to enable a person to transfer funds directly to another person that does not require the use of cash, a check, a card, or a fob-type device (paragraph [0014]). Further, the use of mobile phones, wireless communication, and confirmation emails are the use of known techniques used to improve similar devices/methods in the same way.

Ergunes, Jones, and Hurley teach the limitations of claim 1 and 13. As per claims 21 and 22:

Hurley further teaches after the completion of the transaction, transmit the information of the transaction to the airline server, (paragraph [0209] In step 116, the kiosk 10 transmits a confirmatory message to the RCS 68, via the internet 61, to update the passenger's reservation with his/her new baggage allowance following the payment of the excess baggage fees. In response, the RCS 68 updates the passenger's reservation on the airline's reservation system, via the internet, by transmitting a command to update the PNR with the new baggage allowance (step 117). In step 118, the RCS 68 looks up the web address for the relevant departure control system (DCS) that is responsible for the management of the passenger's flight. The DCS is contacted and a command is transmitted to update the passenger's reservation details on the DCS, to confirm that the passenger is "checked in" and that any necessary excess baggage fees have been paid (step 119). This may involve accessing a seat map for the flight, selecting a reserved seat on the flight and changing its status to "unavailable". In step 120, acknowledgements are received from the airline's reservation system and from the DCS confirming that the respective passenger records have been updated. Messages may also be sent back and forth to a computerized ticketing system handling the e-ticket, to change the status of the ticket (or coupon for the sector) on that system.) {providing} from the airline server, by using the {information} received from the transaction server, the authentication for the changed flight checked baggage capacities, during the checking-in processes of baggages (paragraph [0259] he RCS 68 may update the passenger's reservation on the airline's reservation system, via the internet, by transmitting a command to update the PNR with the new baggage allowance. The DCS is also contacted and a command is transmitted to update the passenger's reservation details on the DCS, to confirm that any necessary excess baggage fees have been paid and to generate baggage tag identification numbers for the baggage. Where necessary, a record of an extra bag may be added to the passenger's reservation details. A message is then transmitted from the RCS 68, via the internet 61, to the kiosk 10 to generate a baggage tag for each bag, and a receipt is printed for the passenger. The receipt includes details of the archive number(s) for the recorded weight(s) stored on the archive 43. A baggage tag or tags is/are attached to the baggage (which may comprise one or more bags, or indeed other items such as sports equipment or bulky items), the baggage is left at the baggage drop area 9 and the passenger proceeds to security and the air-side facilities of the departure terminal. The {…} indicate a modification to the claim language to show what is taught by Hurley. Limitations regarding acquiring authentication on the users phone is addressed below.)

Examiner’s Comment: Hurley does not expressly teach providing the authentication to the phones of the users. Instead, Hurley teaches providing the authentication at a kiosk display screen.
 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include notifying the airline of weight increases in order to make sure the overall flight weight allowance has not been exceeded. Further, notifying the airline of the weight increase is the use of a known method used to improve similar methods/devices in the same way. Additionally, with regard to acquiring authentication using the mobile phone of the user, Hurley teaches acquiring such authentication as a kiosk device as opposed to a mobile phone of the users. Using the phone devices of the users as opposed to the kiosk is a simple substitution of one known computing device (kiosk) for another (mobile phone – per Jones above) to obtain predictable results.
Jones further teaches the first mobile phone and second mobile phone are configured to acquire {authentication} (paragraphs [0090], [0096], [0097], At step S3010, Mobile Device B belonging to Person B receives transaction information transmitted from Mobile Device A belonging to Person A. The transaction information may include any combination of the following: an amount to be transferred; a payee or recipient name (e.g., Person A's name); information identifying a financial transaction account into which the amount is to be transferred (e.g., an account number); an access code for accessing the financial transaction account; an account-holder name of the financial transaction account; and contact information for providing a transfer confirmation (e.g., a call number for Mobile Device A, an email address, and the like). Preferably, the transaction information includes at least the amount to be transferred and the information for identifying the financial transaction account that is to receive the transferred amount. For example, the transfer confirmation may be a text message to Mobile Device A and/or an email message transmitted according to contact information provided by Person A in the transaction information. Optionally, at step S3038, a transfer confirmation also is transmitted to Person B. For example, the transfer confirmation may be a text message to Mobile Device B and/or an email message transmitted to a pre-set email address, which is automatically included in the funds-transfer request by the funds-transfer application stored in Mobile Device B.) and transmit emails including the information of the transaction to the first mobile phone and the second mobile phone  (paragraphs [0090], [0096], [0097], At step S3010, Mobile Device B belonging to Person B receives transaction information transmitted from Mobile Device A belonging to Person A. The transaction information may include any combination of the following: an amount to be transferred; a payee or recipient name (e.g., Person A's name); information identifying a financial transaction account into which the amount is to be transferred (e.g., an account number); an access code for accessing the financial transaction account; an account-holder name of the financial transaction account; and contact information for providing a transfer confirmation (e.g., a call number for Mobile Device A, an email address, and the like). Preferably, the transaction information includes at least the amount to be transferred and the information for identifying the financial transaction account that is to receive the transferred amount. For example, the transfer confirmation may be a text message to Mobile Device A and/or an email message transmitted according to contact information provided by Person A in the transaction information. Optionally, at step S3038, a transfer confirmation also is transmitted to Person B. For example, the transfer confirmation may be a text message to Mobile Device B and/or an email message transmitted to a pre-set email address, which is automatically included in the funds-transfer request by the funds-transfer application stored in Mobile Device B.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include mobile phones, wireless communication, and providing confirmation by email as taught by Jones in order to enable a person to transfer funds directly to another person that does not require the use of cash, a check, a card, or a fob-type device (paragraph [0014]). Further, the use of mobile phones, wireless communication, and confirmation emails are the use of known techniques used to improve similar devices/methods in the same way.

Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergunes (WO 2018/125000) in view of Jones et al (US 2008/0270300) in view of Hurley et al (US 2011/0231212) in view of Gupta (US 2017/0206539)

Ergunes, Jones, and Hurley teach the limitations of claim 1. As per claim 6:

Ergunes teaches wherein the second {device} is configured to purchase at least a portion of the flight checked baggage capacity or quantity of the second weight registered at the transaction server or points corresponding thereto  (1-7; A payment is made in fulfillment or the agreement to purchase unused baggage allowance through the platform.)
Jones teaches {the devices are} mobile phones  (paragraph [0058] Mobile device 104 may be a mobile telephone, a personal digital assistant (e.g., a Blackberry.RTM.), a portable computer, or any other digital device able to perform wireless data communication with transfer server 102 or with another mobile device 104.) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include mobile phones, wireless communication, and providing confirmation by email as taught by Jones in order to enable a person to transfer funds directly to another person that does not require the use of cash, a check, a card, or a fob-type device (paragraph [0014]). Further, the use of mobile phones, wireless communication, and confirmation emails are the use of known techniques used to improve similar devices/methods in the same way.
The combination does not expressly teach providing the extra baggage allowance as a reward.
Gupta teaches {obtain extra baggage allowance} as a predetermined reward (paragraph [0052] User rewards include increases to baggage allowance.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include rewards for increased baggage allowances as taught by Gupta in order to incentivize a user who travels often. Further, providing rewards of increased baggage allowance is the use of a known technique used to improve similar devices/methods in the same way.

Claims 15, 17, 18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergunes (WO 2018/125000) in view of Hurley et al (US 2011/0231212) in view of Jones et al (US 2008/0270300) in view of Segal (US 2002/0161689)


Ergunes, Jones, and Hurley teach the limitations of claim 13. As per claim 15:

The combination does not expressly teach paying fee to register sale information.
Segal teaches further comprising: by the first mobile phone, paying a predetermined fee for one selected from cash, securities, and cryptocurrencies to the transaction server, in order to register the sale information (paragraphs [0011], [0025], [0060] According to further embodiments, the buyer may pay a fee to establish a listing. A seller winning a bid for the listing may also pay a fee upon being awarded a sale. Such fees may be used to generate revenue for the operator of the system disclosed herein. It is contemplated that the user may be charged a listing fee to post a listing through the system server 12. The listing may be a nominal fee (e.g. $5.00). In the alternative, the listing fee may be charged only after a sale of the desired item to the user is completed.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include paying fees as taught by Segal in order to generate revenue for the operator of the system (paragraph [0060]). Further, requiring fees for the usage of various systems is the combination of prior art elements according to known methods to yield predictable results.

Ergunes, Jones, and Hurley teach the limitations of claim 13. As per claim 17:

The combination does not expressly teach paying fee to register sale information.
Segal teaches by the first mobile phone, paying a predetermined fee for one selected from cash, securities, and cryptocurrencies to an airline, in order to register the sale information. (paragraphs [0011], [0025], [0060] According to further embodiments, the buyer may pay a fee to establish a listing. A seller winning a bid for the listing may also pay a fee upon being awarded a sale. Such fees may be used to generate revenue for the operator of the system disclosed herein. It is contemplated that the user may be charged a listing fee to post a listing through the system server 12. The listing may be a nominal fee (e.g. $5.00). In the alternative, the listing fee may be charged only after a sale of the desired item to the user is completed.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include paying fees as taught by Segal in order to generate revenue for the operator of the system (paragraph [0060]). Further, requiring fees for the usage of various systems is the combination of prior art elements according to known methods to yield predictable results.

Ergunes, Jones, and Hurley teach the limitations of claim 13. As per claim 18:

The combination does not expressly teach paying fee to register sale information.
Segal teaches further comprising: by the second mobile phone, paying a predetermined fee for one selected from cash, securities, and cryptocurrencies to an airline, in order to register the purchase information (paragraphs [0011], [0025], [0060] According to further embodiments, the buyer may pay a fee to establish a listing. A seller winning a bid for the listing may also pay a fee upon being awarded a sale. Such fees may be used to generate revenue for the operator of the system disclosed herein. It is contemplated that the user may be charged a listing fee to post a listing through the system server 12. The listing may be a nominal fee (e.g. $5.00). In the alternative, the listing fee may be charged only after a sale of the desired item to the user is completed.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include paying fees as taught by Segal in order to generate revenue for the operator of the system (paragraph [0060]). Further, requiring fees for the usage of various systems is the combination of prior art elements according to known methods to yield predictable results.

Ergunes, Jones, and Hurley teach the limitations of claim 13. As per claim 20:

The combination does not expressly teach paying fee to register sale information.
Segal teaches by the second mobile phone or the first mobile phone, paying a predetermined fee for one selected from cash, securities, and cryptocurrency to an airline, when the transaction is completed after registering the purchase information or the sale information  (paragraphs [0011], [0025], [0060] According to further embodiments, the buyer may pay a fee to establish a listing. A seller winning a bid for the listing may also pay a fee upon being awarded a sale. Such fees may be used to generate revenue for the operator of the system disclosed herein. It is contemplated that the user may be charged a listing fee to post a listing through the system server 12. The listing may be a nominal fee (e.g. $5.00). In the alternative, the listing fee may be charged only after a sale of the desired item to the user is completed.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include paying fees as taught by Segal in order to generate revenue for the operator of the system (paragraph [0060]). Further, requiring fees for the usage of various systems is the combination of prior art elements according to known methods to yield predictable results.

Response to Arguments

Amendments to the claims have overcome the previous objection. As a result such objection is withdrawn.
The examiner has considered but does not find persuasive applicant’s arguments regarding rejections under 35 USC 101. Applicant’s argument appears to be that because the claims include “interworking of operations of physical devices” that the claims provide practical application. The examiner respectfully disagrees. The claims merely include generic computing devices used to send and receive data over a network. Such operations amount to merely using the computing devices as a tool to implement the abstract concepts. As is evident from applicant’s specification (paragraphs [0022], [0023]) the computing devices are merely generic computing devices (See MPEP 2106.05(f)). Nothing in the claims improves the computing devices themselves, technology, or a technical field. The mobile phones do little more than act to represent the buying and selling parties and the transaction server is merely the middle man. Further the transaction server merely sends the change information to  the airline. Then the airline can authenticate the user during check in based on the updated information. As a result such rejections have been maintained.
	The examiner has considered but does not find persuasive applicant’s arguments regarding rejections under 35 USC 103. Particularly, the examiner finds that Hurley in combination with Jones and Ergunes teaches the amended claim limitations. In particular, Hurley informs the airline systems of changes to allowed baggage weights on behalf of the user. As stated above, it would have been obvious to one of ordinary skill in the art to provide updates to changes in baggage allowance for a user in order for the airline to maintain safe weights acceptable for flying. Further, Hurley updates the information provided to airline. The authentication however is not provided to the user’s mobile devices but rather the information is provided to a kiosk a user is interacting with. However, the examiner finds it would have been obvious to substitute the kiosk with the electronic devices of Ergunes/Jones (i.e. mobile phone) as it would merely be a simple substitution of one known computing device for another to yield predictable results. As a result the examiner finds the combination of references renders the claim limitations obvious. 
	With regard to claims 21 and 22, the examiner finds that the combination of references teaches the limitations as outlined above. The only difference in claims 21 and 22 is that the information is being transmitted by email. As shown above, Jones references providing authentication/confirmation information by way of email. Thus the examiner finds that the combination of references renders the claim limitations obvious as outlined in the rejection above. 

Conclusion
The following references, while not relied upon, are considered relevant to the invention:
https://www.forbes.com/sites/grantmartin/2016/04/21/new-apps-allow-passengers-to-sell-unused-checked-luggage-space-grabr-airmule/?sh=43cdbcc468e8 – Airmule - selling unused baggage weight

https://www.cntraveler.com/story/airmule-the-new-app-where-you-can-score-free-flights 

https://www.stuff.co.nz/nelson-mail/opinion/columnists/bob-irvine/790045/Highs-and-lows-of-the-airport Highs and lows of the airport  by IRVINE, Bob. The Nelson Mail [Nelson, New Zealand] 10 Jan 2009: 9. – discuss concept of buying back unused baggage allowance

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/             Examiner, Art Unit 3688                                                                                                                                                                                           
/KAMBIZ ABDI/             Supervisory Patent Examiner, Art Unit 3688